DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/22/2021 has been entered.  Claims 1, 3-6, 9-20 are currently examined.  Claim 2 is cancelled.  Claims 16-20 are newly added. Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 10/26/2020.

Applicant’s amendment to Claim 4 has overcome the objection previously set forth in the Non-Final Office Action mailed 05/12/2021.

Applicant’s amendment to Claims 9 and 14 has overcome the 112(b) rejection previously set forth in the Non-Final Office Action mailed 05/12/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3, 4, 12, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seok et al (KR-20100126876-A) (“Seok” hereinafter, with reference to the machine translation when referring to the text, and the original disclosure when referring to the Figure).

Regarding claim 1, Seok teaches an abrasive material (see Seok at pages 2-3, bridging sentence and Fig. 1, also shown below, teaching a sintered tip of the abrasive wheel, taken to meet the claimed abrasive material), comprising:

    PNG
    media_image1.png
    643
    845
    media_image1.png
    Greyscale

a porous body having a plurality of bubbles (see Seok at page 3, 1st sentence teaching an organic hollow body 30, and see Seok at Fig. 1 teaching that the abrasive wheel is porous having a plurality of bubbles or organic hollow body 30)
derived from heat-expandable microspheres (see Seok at page 2, lines 70-73 teaching an embodiment of the disclosure teaching an organic microcapsule, which is a pore-forming agent for forming spherical independent pores… see Seok at page 2, lines 58-59 teaching the shape and size of pores are stably formed by using an organic hollow body that expands by heat), thus meeting the claimed heat-expandable microspheres, 
st sentence teaching abrasive grain 10, and Fig. 1 illustrating that the abrasive grains are dispersed in the porous body); and
wherein the porous body comprises a cured foam of thermosetting resin powder (see Seok at page 3, 1st sentence and Fig. 1 teaching a binder 20… see Seok at page 3, lines 104-105 teaching that the binder 20 is a resin that is sintered and cured… see Seok at page 3, lines 110-112 teaching the binder is put in a solid powder state, and the binder in a solid powder state may be sintered under the same process conditions as the organic hollow body 30 for forming pores… see Seok at page 3, lines 121-122 teaching as the sintered and hardened resin, at least one selected from among a phenol resin or a polyimide resin), wherein phenol resin is taken to meet the claimed thermosetting resin powder,
the heat-expandable microspheres (see Seok at page 2, lines 70-73 teaching an embodiment of the disclosure teaching an organic microcapsule, which is a pore-forming agent for forming spherical independent pores… see Seok at page 2, lines 58-59 teaching the shape and size of pores are stably formed by using an organic hollow body that expands by heat), and
the abrasive grains (see Seok at page 3, 1st sentence teaching abrasive grain 10, and Fig. 1 illustrating that the abrasive grains are dispersed in the porous body), 
wherein the thermosetting resin powder and the abrasive grains are substantially uniformly dispersed through the porous body (see Seok at Fig. 1 illustrating that the abrasive grain 10 and the binder 20 are substantially uniformly dispersed through the porous body).







Regarding claim 3,  Seok teaches that the heat-expandable microspheres comprise a material expandable at a temperature at or below a curing temperature of the thermosetting resin powder (see Seok at page 2, lines 70-73 teaching an embodiment of the disclosure 
In summary, Seok possesses a heat-expandable microspheres (or organic hollow body) that comprise a hydrocarbon gas that is expandable at a temperature at or below a curing temperature of the thermosetting resin powder because organic hollow body expands by heat and can have the same process conditions as the thermosetting resin powder (or binder 20).

Regarding claim 4, Seok teaches that the thermosetting resin powder contains a phenolic resin (see Seok at page 3, lines 121-122 teaching as the sintered and hardened resin, at least one selected from among a phenol resin).

Regarding claim 12, Seok teaches that the bubbles are closed cells (see Seok at Fig. 1 illustrating that the bubbles are closed cells).

Regarding claim 15, Seok teaches that the thermosetting resin powder comprises a curing agent (see Seok at page 3, lines 104-105 teaching that the binder 20 is a resin that is sintered and cured), thus Seok possesses a curing agent because binder 20 is cured.

Regarding claim 19, Seok teaches that the porous body has a 3D shape, and wherein the 3D shape is a disc, a plate or a wheel (see Seok at page 1, line 15 teaching a tip of abrasive wheel).

Regarding claim 20, Seok teaches that the 3D shape corresponds to a mold filled by the cured foam (see Seok at page 6, line 213 teaching measure the amount of mixed powder, fill it in a mold prepared in advance), thus Seok possesses a mold filled by the cured foam that corresponds to a 3D shape.

Claim Rejections - 35 USC § 103






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Seok et al (KR-20100126876-A) (“Seok” hereinafter, with reference to the machine translation when referring to the text).
	
Regarding claim 13, Seok teaches the thermosetting resin powder particles are at least 5% by weight of a mixed powder comprising the thermosetting resin powder particles, the heat-expandable microspheres, and abrasive grains (see Seok at page 2, lines 51-52 teaching the amount of the binder is a volume fraction, it may be 20-60 vol%).  To be clear, 20-60 vol% meets the claimed at least 5% by weight.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Claims 5, 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Seok as applied to claim 1 above, and further in view of Welygan et al. (U.S. Pub. No. 2005/0081455 A1) (hereinafter referred to as “Welygan”).

Regarding claim 5, Seok teaches the limitations as applied to claim 1 above, and Seok further teaches a thermosetting resin powder (see Seok at page 3, 1st sentence and Fig. 1, page 3, lines 104-105, page 3, lines 110-112, and page 3, lines 121-122).
Seok does not explicitly teach that the average particle diameter of the thermosetting resin powder is 5 to 300 µm.
Like Seok, Welygan teaches abrasive products (see Welygan at [0001]), and a thermosetting resin powder (see Welygan at [0036] and [0038] teaching a method of making an abrasive product comprising of a dry flowable mixture comprising of abrasive particles and particulate curable binder material), wherein "particulate curable binder material" means binder materials which are solid at room temperature, have been processed to provide particles, and 
Welygan further teaches that the fusible organic particles is preferably less than 500 µm (see Welygan at [0115]), and generally the smaller the diameter of the fusible organic particles, the more efficiently they may be rendered flowable because the surface area of the organic particles will increase as the materials are more finely divided (see Welygan at [0115]).  The less than 500 µm, is taken to meet the claimed range of 5 to 300 µm.
As such, one of ordinary skill in the art would appreciate that Welygan teaches a thermosetting resin powder that is preferably less than 500 µm so as to efficiently render the particles flowable, and seek those advantages by using a thermosetting resin powder in Seok that is less than 500 µm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use a thermosetting resin powder that is less than 500 µm as taught by Welygan in Seok’s thermosetting resin powder (or binder 20) so as to efficiently render the particles flowable.

Regarding claim 9, Seok teaches the limitations as applied to claim 1 above.  However, Seok does not explicitly teach that the thermosetting resin powder particles have a diameter of at least 10 µm (please see claim 5 rejection above as it applies here as well, wherein the less than 500 µm is taken to meet the claimed at least 10 µm).  In summary, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, 

Regarding claim 10, Seok teaches the limitations as applied to claim 1 above, but Seok as modified by Welygan does not explicitly teach that a ratio of an average particle diameter of the heat-expandable microsphere to an average particle diameter of the thermosetting powder is at least 0.1.
However, Seok further teaches that by using the organic hollow body 30 (or heat-expandable microsphere) that expands by heat and the powder binder 20 (or the thermosetting resin powder), the organic hollow body 30 is individually expanded to form spherical and independent pores separated from each other… the organic hollow body 30 is evenly dispersed in the powder consisting of the abrasive grains 10 and the binder 20 in the powder state… it is possible to form independent pores while being spherical and separated from each other (see Seok at page 4, lines 148-155).
And, Welygan teaches that the particle size of the fusible organic particles or the thermosetting powder is preferably less than 500 µm (see Welygan at [0115]). Welygan also teaches that generally, the smaller the diameter of the fusible organic particles, the more efficiently they may be rendered flowable because the surface area of the organic particles will increase as the materials are more finely-divided (see Welygan at [0115]).
As such, one of ordinary skill in the art would appreciate to choose a ratio of an average particle diameter of the heat-expandable microsphere (or organic hollow body 30 ) to an average particle diameter of the thermosetting powder (or binder 20) of at least 0.1 in order to form independent pores while being spherical and separated from each other, and to efficiently render the thermosetting resin powder flowable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to choose a ratio of an average particle diameter of 

Regarding claim 11, Seok teaches the limitations as applied to claim 1 above, but Seok as modified by Welygan does not explicitly teach that a ratio of an average particle diameter of the heat-expandable microsphere to an average particle diameter of the thermosetting powder is no more than 1.2 (please see claim 10 rejection as it applies here as well).  
In summary, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to choose a ratio of an average particle diameter of the heat-expandable microsphere to an average particle diameter of the thermosetting powder is no more than 1.2 as claimed, in order to form independent pores while being spherical and separated from each other and to efficiently render the thermosetting resin powder flowable.

Claims 6, 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seok as applied to claim 1 above, and further in view of Abrahamson (U.S. Pat. No. 5,876,470).

Regarding claim 6, Seok teaches the limitations as applied to claim 1 above, and Seok further teaches an abrasive grain 10, and a filler 50 (see Seok at page 3, 1st two sentences and Fig. 1), and the filler 50 is used as an auxiliary abrasive (see Seok at page 4, line 137).  As illustrated in Fig. 1, the abrasive grains contain a first abrasive grain (or abrasive grain 10), and a second abrasive grain (or filler 50) having a smaller granularity than the first abrasive grain.
Seok does not explicitly teach a ratio of a second abrasive grain average particle diameter to a first abrasive grain average particle diameter is no more than 0.6.

Abrahamson further teaches that in an effort to improve the cutting performance and to reduce the cost of the cut-off wheels, manufacturers also produce wheels which have a blend of two or more types of abrasive grain (see Abrahamson at C1 L65 – C2 L1).  Abrahamson also teaches that the cut off-wheels of the disclosure are generally made via a molding process (see Abrahamson at C3 L15-16), and phenolic resin is the most commonly used organic binder and is used in both the powder form and liquid state (see Abrahamson at C3 L27-28).
Furthermore, Abrahamson teaches that the particle size of the abrasive grains is generally between 0.1 micrometers and 1500 micrometers… although larger and small particle sizes may be useful (see Abrahamson at C8 L26-30), and it is within the scope of the disclosure that the average particle size of one type of abrasive grain is larger than the average particle size of the other abrasive grain (see Abrahamson at C8 L34-37).  Moreover, in general, it is preferred that the abrasive grain doing the cutting work is the larger of the abrasive grain blend and of any filler particles (see Abrahamson at C8 L40-43), and the combination of the two grains works better than when compared to each individual abrasive grain alone (see Abrahamson at C8 L44-46).  Furthermore, it is most preferable that both the first and second abrasive grains are approximately… the same size range (see Abrahamson at C8 L46-48).
As such, one of ordinary skill in the art would appreciate to choose a ratio of a second abrasive grain average particle diameter to a first abrasive grain average particle diameter that is no more than 0.6 because the combination of the two abrasive grains works better than when compared to each individual abrasive grain alone, and it is most preferable that both the first and second abrasive grains are approximately the same size range, but the average particle size of one type of abrasive grain can be larger than the average particle size of the other abrasive grain.


Regarding claim 16, Seok as modified by Abrahamson teaches the limitations as applied to claims 1 and 6 above, and Seok as modified by Abrahamson further teaches that the ratio of the second abrasive grain average particle diameter to the first abrasive grain average particle diameter at least 0.03 (please see claim 6 rejection above as it applies here as well).  In summary, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to appreciate to choose a ratio of a second abrasive grain average particle diameter to a first abrasive grain average particle diameter that is no more than 0.3 because the combination of the two abrasive grains works better than when compared to each individual abrasive grain alone, and it is most preferable that both the first and second abrasive grains are approximately the same size range, but the average particle size of one type of abrasive grain can be larger than the average particle size of the other abrasive grain.

Regarding claim 17, Seok as modified by Abrahamson teaches the limitations as applied to claims 1 and 6 above, and Abrahamson further teaches that the first abrasive grain average particle diameter is at least 500 µm (see Abrahamson at C8 L30-32 teaching that generally, the average particle size of the abrasive grains used in cut-off wheels is between 500 and 700 micrometers, and see Abrahamson at C8 L34-37 teaching that it is within the scope of the prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 18, Seok as modified by Abrahamson teaches the limitations as applied to claims 1 and 6 above, and  Abrahamson teaches wherein a ratio of a second abrasive grain amount to a total abrasive grain amount is at least 0.1 and no more than 0.8 (see Abrahamson at C8 L12-14 teaching the first and second abrasive grains may be mixed in any ratio, for example in amounts from 90/10 to 10/90). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 
		
Response to Arguments
Applicant's arguments filed 07/22/2021 have been fully considered.
Applicant’s amendments in claim 1 that incorporated “wherein the thermosetting resin powder and the abrasive grains are substantially uniformly dispersed through the porous body” has obviated the rejection based on the teachings of Nagata.  
However, a new ground of rejection based on Seok, Welygan and Abrahamson is set forth above, thus the arguments as set forth dated 07/22/2021 are considered moot.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731